                                     UNITED STATES DISTRICT COURT

                                     MIDDLE DISTRICT OF LOUISIANA

      UNITED STATES OF AMERICA                                           CRIMINAL ACTION NO.

      VERSUS                                                             15-53-SDD-EWD

      CHANEL PAMELA GRAY
      (#07341-095)

                                                       ORDER

              Before the court is a Motion to Vacate under 28 U.S.C. § 22551 and Addendum in Support

      of Motion to Vacate,2 filed by Petitioner Chanel Pamela Gray (“Gray”). Gray brings 15 claims,

      including a claim that her trial counsel was ineffective in failing to file an appeal despite her

      request.3 The Court will conduct an evidentiary hearing on the limited issue of whether Gray

      instructed her counsel to file a notice of appeal.

              The failure to file a requested notice of appeal constitutes ineffective assistance of counsel

      regardless of whether the appeal would have merit,4 even if there is an otherwise valid waiver of

      appeal.5 As there is a lack of conclusive evidence in the record of whether Gray requested that her

      trial counsel file an appeal, and as the Government concedes that an evidentiary hearing on this

      issue may be necessary,6 the Court will hold an evidentiary hearing on the limited issue of whether

      Gray instructed her trial attorney to file a notice of appeal. The Court must also appoint counsel

      for Gray because an evidentiary hearing is necessary.7




      1
        R. Doc. 70.
      2
        R. Doc. 72.
      3
        See R. Doc. 70, p. 7 and R. Doc. 70-1, p. 12.
      4
        Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000).
      5
        See United States v. Tapp, 491 F.3d 263, 266 (5th Cir. 2007).
      6
        R. Doc. 86, p. 10.
      7
        United States v. Vasquez, 7 F.3d. 81 (5th Cir. 1993) (holding the appointment of counsel is mandatory, if an
      evidentiary hearing is needed in a habeas corpus action).



USM
       IT IS ORDERED that an evidentiary hearing is scheduled for October 2, 2019 at 10:00

a.m. in Courtroom 5 before Magistrate Judge Erin Wilder-Doomes on the issue of whether

Petitioner Chanel Pamela Gray instructed her trial counsel to file a notice of appeal. The United

States Marshals Service is ordered to produce Petitioner Chanel Pamela Gray for the hearing.

       IT IS FURTHER ORDERED that this case is referred to the Office of the Federal Public

Defender for the purpose of either accepting an appointment to represent the Petitioner in

connection with this issue or recommending counsel for such appointment from the CJA panel.

The Petitioner is placed on notice that she may be required to contribute to the cost of this

representation depending on circumstances to be determined at a later date.

       Signed in Baton Rouge, Louisiana, on September 3, 2019.



                                            S
                                            ERIN WILDER-DOOMES
                                            UNITED STATES MAGISTRATE JUDGE




                                                2
